Citation Nr: 1235239	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  He also had additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied the claims.

The Board has previously considered these claims.  In July 2011, the Board remanded the claims for additional development, specifically, to attempt to verify all periods of service, including active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA"), and to afford the Veteran another VA examination.  Although these actions were not accomplished, in a November 2011 Supplemental Statement of the Case ("SSOC"), the RO continued to deny the Veteran's claims.  The claims folder has now been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, although the Board notes that the RO sent the Veteran a letter, dated August 2011, informing him of additional information and evidence needed in order to continue to process his claims, it is unclear whether this letter was sent to the correct address and, accordingly, whether the Veteran actually ever received such notice.  In this respect, the Board notes that the RO sent its letter to an address in Dannebrog, Nebraska, while the Board sent a subsequent March 2012 letter to the Veteran at an address in Grand Island, Nebraska.  Similarly, although the RO indicated that the Veteran did not show up for a VA examination that was scheduled for September 2011, there is no evidence of record that the Veteran was actually notified of this examination (i.e., there is no file copy of a letter notifying him of the date of the examination).  Moreover, although a handwritten note in the claims folder, dated October 2011, states "correct address on file," there is no indication that anyone at the RO actually attempted to contact the Veteran by telephone to insure that the address of record is indeed his current address.  

Accordingly, the Board finds that a remand is necessary to allow the RO/AMC to contact the Veteran and verify his correct mailing address, inform him of the information needed to substantiate his claim and schedule him for another VA examination.

Finally, the Board notes that while VA has a duty to assist claimants in substantiating their claims, the United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran is cautioned that he should make every effort to cooperate with the RO/AMC in submitting any information requested to substantiate his periods of service and to report for his VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran by telephone to verify his current mailing address.  All efforts to contact the Veteran should be documented in the record.  Any failed attempt to contact the Veteran should also be documented.

2.  Thereafter, the RO/AMC should compile a list of all verified periods of service, identifying the duty status and branch of service for each period listed, to include all periods ACDUTRA, and INACDUTRA. Verification of all periods of service listed should be documented via a memorandum for record in the claims file.

3.  After completion of the above to the extent possible, schedule the Veteran for a VA examination(s) to determine the existence and etiology of the claimed cardiovascular disease, to include hypertension and a left shoulder disorder.  The claims file should be made available for review in conjunction with the examination(s) and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be accomplished.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  Any and all opinions must be accompanied by a complete rationale.

4.  The AOJ should request the examiner(s) provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified cardiovascular disorder, to include hypertension, or left shoulder disorder was manifest during service or within one year following separation, or is otherwise related to service. 
The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


